


110 HR 6196 IH: To amend title II of the Social Security Act to provide

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6196
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Berry introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for Medicare coverage of individuals receiving a heart
		  transplant.
	
	
		1.Special provisions relating
			 to coverage under the Medicare program for individuals receiving heart
			 transplants
			(a)In
			 generalTitle II of the
			 Social Security Act is amended by inserting after section 226A the following
			 new section:
				
					226B.Special provisions relating to coverage under Medicare
		  program for individuals receiving heart transplants(a)Every individual who—
							(1)satisfies the requirements of
				subparagraph (A), (B), or (C) of paragraph (1) of section 226A(a);
							(2)is not entitled to benefits under
				part A under section 226A;
							(3)is officially listed through the
				United Network for Organ Sharing for receipt of a heart transplant; and
							(4)has filed an application for benefits
				under this section;
							shall, in
				accordance with the succeeding provisions of this section, be entitled to
				benefits under part A and eligible to enroll under part B of title XVIII,
				subject to the deductible, premium, and coinsurance provisions of that
				title.(b)Entitlement of an
				individual to benefits under part A and eligibility to enroll under part B of
				title XVIII by reasons of this section—
							(1)shall begin with
				the month in which such individual receives a heart transplant, or (if earlier)
				the first month in which such individual is officially listed through the
				United Network for Organ Sharing for receipt of a heart transplant, but only if
				such transplantation occurs in that month or in either of the next five months
				(but no earlier than one year preceding the month of the filing of an
				application for benefits under this section); and
							(2)shall end with the
				thirty-sixth month after the month in which such individual receives such
				transplant.
							(c)(1)Subject to paragraph
				(2), in accordance with rules established by the Secretary, the provisions of
				title XVIII (except for sections 1853(a)(1)(H), 1862(b), and 1881) that are
				applicable to section 226A and an individual medically determined to have end
				stage renal disease, with respect to the receipt of a kidney transplant, shall
				apply in a similar manner to this section and an individual officially listed
				through the United Network for Organ Sharing, with respect to the receipt of a
				heart transplant.
							(2)Section 1862(b) shall apply to individuals
				entitled to benefits under title XVIII under this section in a similar manner
				as such section applies to individuals entitled to benefits under such title
				under section
				226(b).
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 applications filed on or after the date of the enactment of this Act, but only
			 with respect to benefits for months beginning with January 2009.
			
